Citation Nr: 0832021	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  08-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from August 1945 to April 
1947 and from January 1953 July 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to a TDIU.  The veteran perfected a timely appeal 
of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant matter must be remanded for the following 
reasons.

The only disability for which the veteran has established 
entitlement to service connection is a respiratory disorder, 
listed as recurrent pneumonia (claimed as a lung 
condition/bronchitis), currently evaluated at 60 percent 
disabling.

The veteran was afforded a VA examination in August 2007.  
While the VA examiner evaluated the current severity of the 
veteran's recurrent pneumonia (and bronchitis) condition, the 
examination report contains no opinion with respect to impact 
of the veteran's service-connected recurrent pneumonia, 
alone, on his ability to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a) (2007).  Thus, a 
medical examination and opinion based upon a review of the 
evidence of record is necessary to decide the claim, and a 
remand is required.  See 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The RO should schedule the veteran for 
a VA examination by an examiner with 
the appropriate expertise in order to 
determine the impact of the veteran's 
service-connected recurrent pneumonia 
(claimed as a lung 
condition/bronchitis) on his ability to 
secure or follow a substantially 
gainful occupation.  The claims file 
and a separate copy of this remand must 
be provided to the examiner for review.  
The examiner is asked to note in the 
examination report that he or she has 
reviewed the claims folder.  The 
examiner should comment on the 
veteran's impairment due solely to the 
pathology, symptoms and signs of the 
service-connected recurrent pneumonia 
(claimed as lung condition/bronchitis).  
The examiner should also provide an 
opinion on the following:  Does the 
veteran's service-connected recurrent 
pneumonia (claimed as a lung 
condition/bronchitis) alone (i.e., not 
considering the veteran's age or other 
medical conditions) prevent the veteran 
from securing or following a 
substantially gainful occupation, 
considering the impairment due solely 
to the pathology, symptoms and signs 
associated with that disorder?  A 
complete rationale for any opinion 
expressed should be explained.  The 
report of the examination should be 
associated with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue of 
entitlement to a TDIU.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



